Cooley, C. J".
Trover for the conversion of saw-logs. The facts appear to be that in the winter of 1873-4 Knisely was owner of land in Berrien county, which was occupied by one Morris as tenant; that Morris without authority cut logs upon this land and employed Stein who was not shown to have been aware of any intended wrong, to assist in getting them out. The logs were banked on the shore of Labe Michigan, and in May, 1874, Morris sold them to one Graham for $120. "When Graham went to make payment for the logs Morris was sick, and gave directions that the money should be paid to Stein, which was done accordingly. From the amount Stein retained $60, which was something less than was due him for his labor, and paid over the balance to Morris. Stein, so far as appears, had nothing whatever to do with the logs from the time they were placed on the shore of the lake. This suit was brought May 26, 1880, which was more than six years from the time when the logs, were banked and from the time when they were sold. The circuit judge was of opinion that the action was barred by the Statute of Limitations, and the defendant had judgment.
It is contended for the plaintiff that Morris and Stein were joint wrong-doers in getting out the logs, and that when they banked them, it must have been under a supposition that they would be sold and rafted away to market. Each must therefore be deemed to have assented to what was done by the other subsequent to the banking, and the *382plaintiff, under the authority of Final v. Backus 18 Mich. 232, might elect to proceed for a conversion evidenced by the act of hauling out and banking the logs, or for one evidenced by the acts of either of them or of any one to whom they or either of them had transferred the logs after-wards. "We do not concur in this view.
If it had been shown that Stein had been a party to any purpose on the part of Morris to transport the logs to any other point for the purpose of manufacture or sale, and they had been so transported in pursuance of such purpose, it ■would no doubt have been competent for Knisely to proceed against the parties as for a conversion evidenced by such subsequent transaction, and to have recovered, against both whether both were or were not present and participating. But in this case there was no such showing. Stein probably rendered himself liable by what he did in delivering the logs on the lake shore, but he does not appear to have had any purpose to be concerned in them further, and if not he' was legally and morally as innocent of any wrong in what was done with them afterwards as if he had never known of their existence. And the subsequent acts of Morris or of Graham, with which he was not connected, could not keep alive the cause of action against him. He was responsible for what he did and for what he advised or consented to, but for nothing further.
Under the view of the law taken by the plaintiff, a cause of action for the conversion of property might never be barred. Every intermeddling with the property, which standing by itself would give a cause of action, might be treated as a new conversion, and all parties who,' at any prior time, had contributed to placing the property where it then was, or in the hands of the party then wrongfully intermeddling with it, might be joined in the action as joint wrong-doer, though he may have been wholly ignorant of what was done, and never purposely a wrong-doer at all. But this would defeat the purpose of the limitation law.
The judgment must be affirmed with costs.
The other Justices concurred.